DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
None of the prior art of record shows the combination of the structure of the display device, specifically, a display panel including a first display region, a second display region, and a third display region disposed between the first display region and the second display region; and a display panel driving circuit configured to drive the display panel, wherein the display panel driving circuit, drives tire first display region, the second display region, and the third display region in a full pixel-row driving manner when an image is displayed on the first display region, the second display region, and the third display region, wherein in the full pixel-row driving manner, all pixel-rows perform a display operation in each frame, and wherein the display panel driving circuit drives the first display region in the full pixel-row driving manner and drives the third display region in a partial pixel-row- driving manner when the image is displayed only on the first display region and the third display region, wherein in the partial pixel-row driving manner, some pixel-rows that are selected differently in each frame perform the display operation (emphasis added).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Muto (US Pub. No. 2011/0261031 A1) discloses the method of driving electro-optical device, electro-optical device, and electronic apparatus.
Degner et al (US Pat. No. 9,419,065 B2) teaches the flexible display.
Bok (US Pub. No. 2018/0089485 A1) disclose the display device.
Zhou et al (US Pub. No. 2018/0130421 A1) teaches the organic light-emitting diode (OLED) display panel, driving method thereof and display apparatus.
Chen (US Pub. No. 2018/0374440 A1) discloses the display device and display method.
Park et al (US Pat. No. 10,249,256 B2) teaches the display panel having a plurality of display areas, a display apparatus having the same and a method of driving the same.
Shi et al (US Pub. No. 2020/0105062 A1) disclose the driving method and driving apparatus for AR/VR display device, and display device.
Wu et al (US Pat. No. 10,642,313 B1) teaches the foldable display device and operation method of electronic device.
Jeon et al (US Pub. No. 2020/02114691 A1) discloses the organic light emitting diode display device supporting a partial driving mode.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOE H CHENG/
Primary Examiner
Art Unit 2626